Case 20-33332-KLP        Doc 41    Filed 08/03/20 Entered 08/03/20 12:32:41            Desc Main
                                   Document     Page 1 of 3

                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


                                                     )
       In Re:                                        )
                                                     )      CHAPTER 11
       LE TOTE, INC., et al.,                        )
                                                     )
                                                     )      Case No. 20-33332-KLP
                                                     )
                                                     )
       Debtors.                                      )      (Joint Administration Pending)
                                                     )

                       NOTICE OF APPEARANCE AND REQUEST
                       FOR NOTICES AND SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Ronald M. Tucker, 225 West Washington Street,
Indianapolis, Indiana 46204 represents Simon Property Group, Inc., as landlord (Creditor) and
party in interest in the above case. The undersigned hereby enters his appearance pursuant to
Section 1109 (b) of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 9010 (b)
and request copies of all notices and pleading’s pursuant to Federal Rules of Bankruptcy
Procedure 2002 (a). All such notices should be addressed as follows:

                                   Simon Property Group, Inc.
                                  Attn: Ronald M. Tucker, Esq.
                                  225 West Washington Street
                                  Indianapolis, Indiana 46204

        PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109 (b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in
the Rules specified above, but also includes, without limitation, notices of any application,
complaint, demand, hearing, motion, petition, pleading or request, whether formal or informal,
written or oral, and whether transferred or conveyed by mail, delivery, telephone, telegraph, telex
or otherwise filed with regard to the above case and proceedings therein.

                              Respectfully submitted

                              ______/s/Ronald M. Tucker___________________
                              Ronald M. Tucker, Esq., Attorney for
                              Simon Property Group, Inc. and its related entities
                              IN 11428-49
                              (317) 263-2346
                              (317) 263-7901 (FAX)
                              E-mail address: rtucker@simon.com
Case 20-33332-KLP      Doc 41    Filed 08/03/20 Entered 08/03/20 12:32:41          Desc Main
                                 Document     Page 2 of 3


                              CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was served this 3rd day of
August, 2020 via ECF Noticing to the parties of record.

                                           By: ____/s/Ronald M. Tucker___________
                                                 Ronald M. Tucker, Esq.

Debtor
Le Tote, Inc.
250 Vesey Street
22nd Floor
New York, NY 10231
RICHMOND (CITY)-VA

represented by Peter J. Barrett
Kutak Rock L.L.P.
901 East Byrd Street
Suite 1000
Richmond, VA 23219-4071
804-644-1700
Fax : 804-783-6192
Email: peter.barrett@kutakrock.com

Michael A. Condyles
Kutak Rock LLP
901 East Byrd Street
Suite 1000
Richmond, VA 23219-4071
804-644-1700
Fax : 804-783-6192
Email: michael.condyles@kutakrock.com

Brian H. Richardson
Kutak Rock LLP
901 East Byrd Street
Suite 1000
Richmond, VA 23219-4071
804-644-1700
Email: Brian.Richardson@KutakRock.com
Case 20-33332-KLP       Doc 41   Filed 08/03/20 Entered 08/03/20 12:32:41   Desc Main
                                 Document     Page 3 of 3



Jeremy S. Williams
Kutak Rock LLP
901 East Byrd Street
Suite 1000
Richmond, VA 23219-4071
(804) 644-1700
Fax : 804-783-6192
Email: jeremy.williams@kutakrock.com


U.S. Trustee
John P. Fitzgerald, III
Office of the US Trustee - Region 4 -R
701 E. Broad Street, Ste. 4304
Richmond, VA 23219
804-771-2310
